Citation Nr: 0919494	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  00-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to service connection for right epididymitis.  

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).

This case has previously come before the Board.  Most 
recently, in September 2007, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in November 2000.  He was afforded a travel 
Board hearing before the undersigned Veterans Law Judge in 
May 2007.  A transcript of each of the hearings has been 
associated with the claims file.  


FINDINGS OF FACT

1.  A right inguinal hernia is attributable to service.  

2.  Right epididymitis is attributable to service.  

3.  The competent evidence does not establish a chronic left 
leg disability related to active service.  

4.  The competent evidence does not establish a chronic left 
foot disability related to active service.  


CONCLUSIONS OF LAW

1.  A right inguinal hernia was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  Right epididymitis was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  A chronic left leg disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  A chronic left foot disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The VCAA 
letters dated in December 2003, June 2008 and October 2007 
told him to provide any relevant evidence in his possession.  
See Pelegrini, 18 Vet. App. at 120.  Although the initial 
notification letter was not sent prior to the initial 
adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and found that 
the error was harmless, as the Board has done in this case).  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations 
in February 2009 and March 2009.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
February 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's September 2007 remand.  
Additional development was undertaken, to the extent 
possible, and the claims were readjudicated.

In addition, the Board notes that there has been no assertion 
of combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable.  

I.  Right Inguinal Hernia and Right Epididymitis

Initially, the Board notes that the Veteran's claims in 
regard to a right inguinal hernia and right epididymitis are 
being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

As noted in a November 2003 VA Form 21-4138, the Veteran 
asserts that a right inguinal hernia and right epididymitis 
are related to service.  Having reviewed the record, the 
Board concludes that a finding in favor of service connection 
for a right inguinal hernia and right epididymitis is 
supportable.  

Initially, as reflected in the February 2008 VA examination 
report, the July 1972 service entrance examination report 
shows that the genitourinary system was normal.  To the 
extent that a hernia has been noted prior to service, to 
include on an accompanying medical history to a May 1981 
National Guard examination report, no genitourinary disorder 
is noted at service entrance and no clear and unmistakable 
evidence showing that a right inguinal hernia existed prior 
to service entrance, and the Board finds that the Veteran is 
entitled to the presumption of soundness at service entrance.  
38 C.F.R. § 3.304(b).  

Next, the Board notes that a determination as to whether a 
right inguinal hernia or right epididymitis is related to 
service requires competent evidence.  The Board notes that 
the Veteran is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, service treatment records show right 
epididymitis during service in September 1974, with findings 
to include a markedly enlarged, tender, right epididymis and 
tenderness in the right inguinal area.  Inpatient records 
reflect a recommendation that he wear a scrotal support, and 
he was profiled for three months for acute right 
epididymitis.  In addition, while the genitourinary system 
was reported to be normal at separation in June 1976, the 
February 2008 VA examiner stated that because the Veteran's 
symptoms occurred intermittently over a period of time, the 
examination may have occurred during a period of time in 
which the Veteran was essentially asymptomatic.  

The Board notes that the February 2008 VA opinion is not 
inconsistent with the record, to include the notation of 
intermittent swelling in the right testicle in an August 1999 
VA record.  In addition, in October 2002, the Veteran stated 
that he had had an onset of pain from his testicle up to the 
side of his penis and to the bottom of his stomach during 
service in 1974, and while relevant treatment records dated 
in the 1980s are unavailable, the Veteran testified to having 
had the same symptoms since service and for which he 
continues to wear a truss.  Transcript at 3-9 (2000).  

In addition, while a normal genitourinary system was noted in 
November 1977 and May 1981, with no hernia palpated in May 
1989, the May 1989 report notes a small nodule in the 
testicle, and an April 1990 record notes chronic right 
epididymitis, more so in the tail.  In addition, a February 
1998 record notes exquisite tenderness over the right 
internal ring canal area and a visible suprapubic bulge with 
reducible contents and right testicle tenderness, and a 
February 1998 private pathology report notes a right inguinal 
hernia, and a hernia sac with adjacent fragment of lobulated 
adipose tissue was noted.  On VA examination in December 1999 
and February 2008, a reducible inguinal hernia was noted on 
the right.  In addition, while the February 2008 VA 
examination report notes an acute episode of epididymitis 
during service, the examiner noted multiple incidences of 
right testicular and right hernia problems document since 
service in 1974, to include chronic epididymitis in April 
1990, recurrent right epididymitis testalgia in May 2005, and 
findings on ultrasound of the scrotum in July 2005 
representing chronic/prior infection.  

In this case, while there is some doubt, resolving all doubt 
in favor of the Veteran, the Board finds that the evidence 
supports service connection for a right inguinal hernia and 
right epididymitis.  Service treatment records contain 
positive findings in regard to the epididymis and the right 
inguinal area, there is competent and credible post-service 
evidence of continuity of symptomatology, to include the 
Veteran's statements and the multiple post-service incidences 
of right testicular and right hernia symptoms, and a 
competent opinion providing a plausible link between the in-
service manifestations and the right epididymitis and right 
inguinal hernia.  

The evidence is in favor of the claims of entitlement to 
service connection for a right inguinal hernia and right 
epididymitis.  Consequently, the benefits sought on appeal in 
regard to those issues are granted.  

II.  Left Leg Disorder and Left Foot Disorder

The Veteran asserts that he has a disorder of the left leg 
and of the left foot due to service.  In this case, the Board 
finds that service connection is not warranted for a left leg 
disorder or a left foot disorder.  

The Board notes that a determination as to whether the 
Veteran has a left leg disorder or a left foot disorder 
related to service requires competent evidence.  The Veteran 
is competent to report his symptoms, to include that he was 
involved in a motor vehicle accident.  As a layman, however, 
his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and any 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service treatment records are negative for a chronic 
disability of the left leg or left foot.  A 1976 separation 
examination report shows that the lower extremities and feet 
were normal, and the lower extremities were assigned a 
profile of "1."  In addition, a November 1977 National 
Guard examination report shows that the lower extremities and 
feet were normal.  

In regard to the Veteran's assertions of having fractured his 
left ankle in association with a motor vehicle accident in 
July 1985, the July 1985 treatment record in association with 
the accident notes a quarter-sized contusion over the 
anterior left tibia and x-ray examination was noted to be 
negative for a fracture.  A March 2005 VA treatment record 
notes no broken bones in association with the motor vehicle 
accident, and while a January 2008 VA record notes a 
possibility that a 1985 motor vehicle accident may have 
resulted in arthritic changes and may contribute to chronic 
pain, the noted findings in regard to the 1985 records 
pertained to the right arm and right shoulder, not the left 
lower extremity.  Regardless, the March 2009 VA examination 
report notes that x-ray examination of the left ankle was 
normal that there was no evidence of a fracture.  

The March 2009 VA examiner stated that despite the Veteran's 
complaints, to include pain, swelling and instability, there 
was no diagnosis relative to the left ankle, noting normal 
alignment of the Achilles.  In addition, while pain at the 
end range of motion of the left ankle and tenderness to 
palpation over the left lateral malleolus was noted, there 
was no ankle swelling, warmth or redness, and the Veteran had 
normal strength and stability in the left ankle.  In 
addition, there was no significant left foot pain, and the 
foot itself was noted to be without painful or restricted 
motion, tenderness, abnormal weight bearing, weakness and 
instability, and the examiner stated that the Veteran's 
complaints were not attributable to the left foot pes planus.  

The Board notes that while an October 2001 private record 
notes a history of a torn ligament in the left ankle with a 
foot drop in service, a mere transcription of lay history and 
such information and is not transformed into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  In addition, the Board notes that private records of 
treatment, dated in November 2007, note left leg instability 
and numbness related to active duty, a June 2002 record 
reflects complaints of left leg weakness and a brace to the 
left foot was noted to have helped considerably, and a 
December 2001 private record notes old left sciatic 
neuropathy associated with the lumbar spine with a remote 
history of recurrent foot drop.  On VA examination in 
February 2009, however, the Veteran was noted to have good 
strength in the tibialis anterior, extensor hallucis longus 
and foot evertor and invertor, there was normal muscle mass, 
tone and strength in the left lower extremity, and left ankle 
jerk and left knee jerk were normal.  

In addition, while a January 2005 record notes nerve 
conduction studies in December 2001 showed possible left 
tibial neuropathy versus sciatic neuropathy, the February 
2009 VA examiner specifically stated that there was no 
evidence of peritoneal nerve palsy or other neurological 
deficit.  Further, while VA records, dated in March 2005, 
note left peroneal nerve conduction velocity (NCV) was slower 
than on the right, possibly reflective of an old foot drop, 
the February 2009 VA examiner conveyed that while such a 
clinical finding could support that opinion, the normal NCV 
and electrodiagnostic study showing no nerve injury 
established that the Veteran in this case did not have 
peritoneal nerve palsy or other neurological deficit.  

In addition, while a January 2008 VA record notes decreased 
sensation to light touch and pinprick at the left lower 
extremity in comparison to the right lower extremity, the 
February 2009 VA neurological examination report notes that 
an area along the lateral margin of the foot, which the 
Veteran reported was less sensitive to monofilament light 
touch than other areas, did not conform entirely to a nerve 
root or a peripheral nerve, and the examiner specifically 
concluded that there was no neurological deficit.  The Board 
notes that private records, dated in November 2007, associate 
left lower extremity neurologic findings, to include nerve 
root irritation and neuritis/radiculitis, with the spine, and 
the Veteran is not service connected for disability of the 
spine.  

In comparing positive and negative evidence, the Board may 
favor the opinion of one competent medical professional over 
that of another, as long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adopt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  It is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence of record.  See Owens, Gabrielson v. Brown, 
7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) [observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].  

In this case, the Board has accorded more probative value to 
the competent February 2009 and March 2009 VA opinions 
establishing that the Veteran does not have a chronic left 
leg disability or a chronic left foot disability related to 
in-service disease or injury.  The 2009 VA examiners reviewed 
the claims file, provided complete rationales for the 
opinions provided based on reliable principles, and the 
opinions are supported by treatment records, to include the 
contemporaneous records.  

The preponderance of the evidence is against the claims of 
entitlement to service for a left leg disorder and for a left 
foot disorder.  Consequently, the benefits sought on appeal 
in regard to those issues are denied.  


ORDER

Service connection for a right inguinal hernia is granted.  

Service connection for right epididymitis is granted.  

Service connection for a left leg disorder is denied.

Service connection for a left foot disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


